Mr. Justice Linscott delivered the opinion of the court: This claim was filed June 21, 1934 for $129.55 to cover doctor bills incurred by reason of an accident received on October 7, 1932 while claimant was employed by the Division of Highways, his duties being to drill test cores from concrete pavement by means of a power drill. It appears from the evidence that the services were rendered by the doctor and same were to have been paid for. He does not seek to recover compensation, but asks that his medical bills be paid. Paragraph (a) of Section 8 of the Workmen’s Compensation Act provides that the employer shall provide the necessary first aid medical and surgical services and all necessary medical and hospital services thereafter. In a letter from Ernest Lieberman, Chief Highway Engineer, it is, among other things, stated: “From personal knowledge of this case and from my observation of Mr. Ulery’s condition, I feel that the claim is a just one and that the amount of $129.55, which represents the doctor’s bill, should not be contested.” This being a claim which the Statute contemplates should be paid by the employer, we order the sum of $129.55 to be paid to claimant for the payment of his doctor bills.